Citation Nr: 0802142	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05 33-690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant claims to have recognized active military 
service with the United States (U.S.) Armed Forces.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines.

In April 2002 the Board denied the appellant's claim.  In 
August 2003 the United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's denial.


FINDINGS OF FACT

1.  The appellant's claim for basic eligibility for VA 
benefits was denied by the Board in a decision of April 2002.  

2.  The evidence submitted since the Board's April 2002 
decision is cumulative.


CONCLUSIONS OF LAW

1.  The April 2002 Board decision, which denied the claim for 
basic eligibility for VA benefits, is final.  38 U.S.C.A. 
§ 7104(c) (West 2002).

2.  The evidence received since the April 2002 Board 
decision, which denied the claim for basic eligibility for VA 
benefits, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for basic eligibility for VA 
benefits.  In a letter of January 2005 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  Specific to requests to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice included the criteria for reopening a 
previously denied claim, the criteria for establishing 
entitlement and information concerning why the claim was 
previously denied per Kent.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal a certification from the National 
Personnel Records Center has been obtained.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The Board, in a decision dated in April 2002, denied the 
appellant's claim of basic eligibility for VA benefits on the 
basis that the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces.  

At the time of the decision, the record included numerous 
pieces of evidence of the reported service in the Philippines 
including a Certification from the General Headquarters Armed 
Forces of the Philippine, and an Affidavit from the 
Philippine Army Personnel.  Evidence also included a National 
Personnel Records Center certification of August 2001 
indicating the appellant did not have qualifying service.  

In December 2004, the appellant submitted a statement which 
the RO interpreted as a claim to reopen.  Submitted since the 
Board's April 2002 decision are an affidavit from one of the 
appellant's friends stating that the appellant had a nickname 
while in service of "Candole", a statement from the 
appellant that he had an alias while in service, "Candoli", 
and certifications from NPRC of May 2005 and March 2006 
indicating searches had been made under the appellant's 
stated alias and that no change was warranted in the prior 
negative report that the appellant did not have qualifying 
service.  

The Board's April 2002 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 2002 Board decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of the appellant's service in the Philippine Army 
and evidence of a negative finding regarding qualifying 
service.  Since that determination, the appellant has 
presented additional evidence of his service in the 
Philippine Army to include the use of an alias.  However, new 
NPRC searches were done under the appellant's alias which 
yielded two additional negative findings of qualifying 
service.  Therefore , no evidence has been introduce that 
would question or merit a change of the NPRC negative finding 
of qualifying service in existence at the time of the prior 
denial.  Accordingly, the additional evidence is not new and 
material.  Instead, the evidence is cumulative of the already 
established fact that the appellant served in the Philippine 
Army but has no qualifying service.  The Court has 
established that evidence that corroborates a previously 
established fact is cumulative.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  Accordingly, the claim is not 
reopened. 


ORDER

The application to reopen the claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


